Mr. Chief Justice Quiñohes,
after making the above statement of facts, delivered the opinion of the court.
The findings of fact contained in the judgment appealed from are accepted.
According to article 1654 of the Law of Civil Procedure, in summary proceedings to retain or recover possession of property, the evidence should be clearly and exclusively confined to the two issues referred to in article 1650 of said law; that is to say, to the fact of the plaintiff’s being in possession *169or tenancy of the property constitnting the subject-matter of the summary proceedings, and of his having been disturbed in or deprived of said possession or tenancy, indicating in every ease the party guilty of such disturbance or dispossession; and upon examination of the oral evidence introduced by the plaintiff at the verbal hearing, 'it appears that all the witnesses have confined themselves to testifying that the palm-grove in question had always been considered by them as belonging to the estate “Cayures,” without clearly and precisely stating, as required by the law, that the plaintiff, Pedro Amorós, had been in possession or tenancy of said palm-grove ; whence it is to be inferred that the evidence introduced at the trial, and offered by the plaintiff, does not establish the two essential matters necessary for the admission of a summary action to recover possession.
In view of articles. 1649, 1650 and 1654 of the Law of Civil Procedure, and sections 63 and 72 of General Order No. 118 of August 10, 1899, we adjudge that we should affirm and do affirm the judgment appealed from, with costs against the appellant Pedro Amorós.
Justices Hernández, Figueras, Sulzbacher and MacLeary concurred.